                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

KEVIN WIMBLEY                                                                        PLAINTIFF

V.                             NO. 5:17CV00324 SWW/PSH

SOCIAL SECURITY ADMINISTRATION                                                    DEFENDANT

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by Magistrate Judge

Patricia S. Harris. No objections have been filed. After careful consideration, the Court concludes

that the Recommended Disposition should be, and hereby is, approved and adopted in its entirety

as this Court=s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

Plaintiff Kevin Wimbley=s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       DATED this 29th day of October, 2018.



                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
